



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Harmsworth, 2014 ONCA 531

DATE: 20140707

DOCKET: C57584

Laskin, Cronk and Blair JJ.A.

BETWEEN

Her Majesty the Queen

Applicant/Appellant

and

Thomas Harmsworth

Respondent

Michelle Campbell, for the appellant

James Lockyer and B. Eberdt, for the respondent

Heard and released orally: June 18, 2014

On appeal from the sentence imposed on August 8, 2013 by
    Justice Kelly A. Gorman of the Superior Court of Justice, sitting with a jury.

ENDORSEMENT

[1]

By the credit given for pre-sentence custody, the sentencing judge
    effectively imposed a low penitentiary sentence for an unprovoked and brutal
    aggravated assault.  The sentence was undeniably lenient.  The Crown appeals
    this sentence.

[2]

The Crown submits that the trial judge erred by failing to give proper
    effect to denunciation and deterrence and by imposing a sentence that was
    manifestly unfit.  We do not accept the Crowns submissions.

[3]

The trial judge recognized that this was a difficult sentencing
    decision.  Having listened to the respondent, she accepted the sincerity of his
    statement and decided to give him one last chance to turn his life around. 
    Therefore while recognizing that ordinarily denunciation and deterrence are the
    most important sentencing principles for aggravated assault, in this case, she
    decided to emphasize the principle of rehabilitation.  As we read the fresh
    evidence, it supports the trial judges conclusion that the respondents efforts
    to rehabilitate himself were likely to be more successful than they had been in
    the past.  On the particular facts of this case, we see no basis for appellate
    intervention.

[4]

Accordingly, although leave to appeal sentence is granted, the appeal is
    dismissed.

John
    Laskin J.A.

E.A.
    Cronk J.A.

R.A.
    Blair J.A.


